              Case 2:20-cr-00136-JCC Document 146 Filed 08/17/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                 CASE NO. CR20-0136-JCC
10                              Plaintiff,                     ORDER
11           v.

12   LAURA RODRIGUEZ-MORENO,

13                              Defendant.
14

15           This matter comes before the Court on the unopposed motion of counsel, A. Christina
16   Weidner Tafs, to waive certain pro hac vice requirements (Dkt. No. 145.) Counsel requests the
17   Court waive the requirement under Local Rule 83.1(d)(1) that a party represented by an
18   attorney admitted pro hac vice must also be represented by local counsel. (Dkt. No. 145 at 1.)
19   She further requests that the Court waive all fees associated with her pro hac vice application.
20   (Id.)
21           The application of the local rules of this District is a matter committed to the discretion
22   of the trial court. See U.S. v. Warren, 601 F.2d 471, 474 (9th Cir. 1979). The Court finds that,
23   in this instance, and based on the equitable considerations of this case, waiving these
24   requirements is warranted. Accordingly, counsel’s motion (Dkt. No. 145) is GRANTED. She
25   may proceed pro hac vice without the support of local counsel and without the payment of fees
26   normally associated with a pro hac vice application.


     ORDER
     CR20-0136-JCC
     PAGE - 1
             Case 2:20-cr-00136-JCC Document 146 Filed 08/17/21 Page 2 of 2




 1         DATED this 17th day of August 2021.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR20-0136-JCC
     PAGE - 2
